Citation Nr: 0205597	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  98-10 646	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for a left hip injury.

2.  Whether new and material evidence has been submitted to 
reopen a previously disallowed claim of entitlement to 
service connection for hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to July 
1979 and from September 1990 to June 1991.  

This case initially came before the Board of Veterans' 
Appeals (Board) by means of a January 1998 rating decision 
rendered by the North Little Rock, Arkansas, Regional Office 
(RO) of the Department of Veterans Affairs (VA). 

In October 1999, the veteran testified at a hearing before 
the undersigned Member of the Board sitting at the RO.  A 
transcript of this hearing is associated with the claims 
folder.

In January 2000, the Board rendered a decision that held that 
new and material evidence had not been submitted to reopen 
the veteran's claims for service connection for a left hip 
disability and hypoglycemia.  In May 2001, the United States 
Court of Appeals for Veterans Claims (Court) issued an order 
vacating the prior Board decision and remanding the matter to 
the Board for readjudication.  


FINDINGS OF FACT

1.  In March 1995 the RO rendered a rating action that denied 
service connection for a left hip disorder on the grounds 
that the veteran did not have residual left hip disability 
resulting from an inservice accident.

2.  The evidence associated with the claims file subsequent 
to the March 1995 rating decision is so significant, when 
considered in connection with other evidence previously 
submitted, that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for a left hip disability.

3.  In September 1995, the RO rendered a rating action that 
denied service connection for hypoglycemia on the grounds 
that such disorder preexisted service and was not aggravated 
therein.

4.  The evidence associated with the claims file subsequent 
to the September 1995 rating decision is so significant, when 
considered in connection with other evidence previously 
submitted, that it must be considered in order to fairly 
decide the merits of the claim of entitlement to service 
connection for hypoglycemia.


CONCLUSIONS OF LAW

1.  The rating decision of March 1995 denying service 
connection for a left hip disability is final and is the most 
recent unappealed denial of this claim.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5126, 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§  3.104, 20.302, 20.1103 (2001).

2.  The evidence received subsequent to the March 1995 
decision serves to reopen the veteran's claim for service 
connection for a left hip disability.  38 U.S.C.A. §§ 5100, 
5102-5103A, 5106, 5108, 7104 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156(a) (2001).

3.  The rating decision of September 1995 denying service 
connection for a hypoglycemia is final and is the most recent 
unappealed denial of this claim.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5126, 7105 (West 1991 & Supp. 2001); 38 C.F.R. 
§§  3.104, 20.302, 20.1103 (2001).

4.  The evidence received subsequent to the September 1995 
decision serves to reopen the veteran's claim for service 
connection for hypoglycemia.  38 U.S.C.A. §§ 5100, 5102-
5103A, 5106, 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claims.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 300 
(2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  38 U.S.C.A. § 5103A.  The Board notes that the 
evidence presently associated with the claims folder is 
sufficient to reopen her claims for service connection.  
Therefore, VA's duty to assist the claimant in this regard is 
satisfied.  38 U.S.C.A. § 5103(a); 66 Fed. Reg. 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(c)).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim. 38 U.S.C.A. § 5103A; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)).  The veteran was informed of the 
information necessary to substantiate her claim by means of a 
June 1998 Statement of the Case.  Accordingly, the Board 
finds that the duty to inform the veteran of required 
evidence to substantiate her claims has been satisfied.  38 
U.S.C.A. § 5103(a).  

The RO has completed all development of her claims to reopen 
previously disallowed claims of entitlement to service 
connection that is possible without further input by the 
veteran.  The veteran has been duly notified of what is 
needed to establish entitlement to the benefits sought, what 
the VA has done and/or was unable to accomplish, and what 
evidence/information she can obtain/submit herself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

Prior decisions of the Board and unappealed decisions of the 
RO are final and may be reopened only upon receipt of 
additional evidence which, under applicable statutory and 
regulatory provisions, is both new and material so as to 
warrant revision of the previous decision.  38 U.S.C.A. 
§§ 5108, 7104, 7105 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
20.302, 20.1103 (2001).

When presented with a claim to reopen a previously finally 
denied claim, first it must be determined whether the 
evidence submitted by the claimant is new and material and, 
if so, the VA will then evaluate the merits of the claim 
after ensuring that the duty to assist has been fulfilled.  
Elkins v. West, 12 Vet. App. 209 (1999).

"New" evidence means more than evidence that has not 
previously been included in the claims folder, and must be 
more than merely cumulative, in that it presents new 
information.  Colvin v. Derwinski, 1 Vet. App. 171 (1990); 
Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the question of 
what constitutes new and material evidence requires referral 
only to the most recent final disallowance of a claim).

In addition, the evidence, even if new, must be material, in 
that it is evidence not previously of record that bears 
"directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  

The Board notes that new VA regulations have been 
promulgating pertaining to the adjudication of claims to 
reopen finally denied claims by the submission of new and 
material evidence.  See 38 U.S.C.A. § 5108; 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.156(a)).  These changes are prospective for 
claim filed on or after August 29, 2001 and are, accordingly, 
not applicable in the present case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  

A veteran who had wartime service or peacetime service after 
December 31, 1946, is presumed to be in sound condition 
except for those defects noted when examined and accepted for 
service.  Clear and unmistakable evidence that a disability 
which was manifested in service existed before service will 
rebut the presumption.  38 U.S.C.A. §§ 1111, 1137.  A 
preexisting injury or disease will be considered to have been 
aggravated by active service, where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Temporary flare-ups will not be 
considered to be an increase in severity.  Hunt v. Derwinski, 
1 Vet. App. 292, 295 (1991).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

I.  Left Hip Disability

Service connection for a left hip disability was denied by 
the RO by means of a March 1995 rating decision, as the 
evidence showed the veteran's injury to the left leg and hip 
was acute and resolved with no residual disability found on 
VA examination. At that time, the RO considered the evidence 
of record, which included service medical records and a VA 
examination report of June 1994.  The record does not show 
that a notice of disagreement was filed or that an appeal was 
perfected within one year after notification of the RO's 
decision.  Therefore, the decision of March 1995 is final.  
38 C.F.R. § 3.104.

Pertinent evidence related to the veteran's claim for service 
connection for a left hip disability submitted subsequent to 
the March 1995 rating action includes a copy of a January 
1991 service medical record indicating that the veteran 
complained of left lower extremity pain after being hit by a 
forklift, a March 1994 Army National Guard Individual Sick 
Slip indicating that the veteran was allowed to rest as 
needed during construction of a hospital due to her left leg 
pain, and postservice VA outpatient treatment records showing 
complaints and treatment for left hip pain.  

The Board finds that the postservice VA medical records 
concerning the existence of a left hip disability is new as 
it presents information that was not considered by the RO 
when the March 1995 rating action was rendered.  Similarly, 
this information is material to the issue at hand.  In 
particular, a November 1997 VA outpatient treatment record 
indicates that the veteran had left hip pain dating since 
1990 when she was hit by a forklift.  The Board also finds 
that this new evidence "bears directly and substantially 
upon the specific matter under consideration."  The evidence 
"is so significant that it must be considered in order to 
fairly decide the merits of the claim."  Hodge, 155 F.3d at 
1359.  The gist of the additional medical evidence is that 
the veteran's left hip problem could have been dated to an 
inservice incident wherein she was hit by a forklift.  This 
evidence is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Thus, the 
test for new and material evidence set forth in 38 C.F.R. § 
3.156 has been met.  The claim of entitlement to service 
connection for a left hip disability is reopened; to this 
extent only the veteran's appeal is granted.  38 U.S.C.A. 
§ 5108 (West 1991 & Supp. 2001); 38 C.F.R. § 3.156 (2001); 
see also 38 U.S.C.A. § 7104(b).

Having reopened the claim, the Board finds that additional 
development is warranted prior to adjudication of this appeal 
on the merits.  Accordingly, the Board is taking steps to 
develop the veteran's claim for service connection for a left 
hip disability pursuant to its authority granted by 67 Fed. 
Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  No inference should be drawn regarding 
the final disposition of this claim as a result of this 
action.

II.  Hypoglycemia

Service connection for hypoglycemia was denied by the RO by 
means of a September 1995 rating decision as the evidence 
showed that this condition existed prior to service and was 
not shown to have been aggravated by active service.  At that 
time, the RO considered the evidence of record, which 
included service medical records, post service VA outpatient 
treatment records, and private medical records from August 
1989 to September 1990 from the Family Clinic.  The record 
does not show that a notice of disagreement was filed or that 
an appeal was perfected within one year after notification of 
the RO's decision.  Therefore, the decision of September 1995 
is final.  38 C.F.R. § 3.104 (2001).

The pertinent evidence related to the veteran's claim for 
service connection for hypoglycemia submitted subsequent to 
the September 1995 rating action includes post service VA 
medical records from June 1994 to February 1998 indicating 
treatment for anemia and hypoglycemia and testimony given 
during a March 1998 RO hearing and an October 1999 Travel 
Board Hearing.  

While the postservice medical evidence is merely cumulative 
of information considered by the RO at the time that the 1994 
rating action was rendered, the veteran presented new 
testimony during her hearing before the Board.  Specifically, 
she testified that her hyperglycemia had become aggravated 
during active duty necessitating treatment at a field 
hospital.  

The Board finds that the information given at the 1999 Travel 
Board Hearing is new as it presents information of inservice 
treatment that was not considered by the RO when the 
September 1995 rating action was rendered.  Similarly, this 
information is material to the issue at hand.  That is, this 
information indicates that the veteran sought medical 
treatment for her hypoglycemia during active service.  The 
Board also finds that this new evidence "bears directly and 
substantially upon the specific matter under consideration."  
The evidence "is so significant that it must be considered 
in order to fairly decide the merits of the claim."  Hodge, 
155 F.3d at 1359.  Thus, the test for new and material 
evidence set forth in 38 C.F.R. § 3.156 has been met.  The 
claim of entitlement to service connection for hypoglycemia 
is reopened; to this extent only the veteran's appeal is 
granted.  38 U.S.C.A. § 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001); see also 38 U.S.C.A. § 7104(b).

Having reopened the claim, the Board finds that additional 
development is warranted prior to adjudication of this appeal 
on the merits.  Accordingly, under the Board's is taking 
steps to develop the veteran's claim for service connection 
for a left hip disability pursuant to its authority granted 
by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified 
at 38 C.F.R. § 19.9(a)(2)).  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

	(CONTINUED ON NEXT PAGE)





ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a left hip 
disorder.  To this extent only, the appeal is granted.  New 
and material evidence has been submitted to reopen the claim 
of entitlement to service connection for hypoglycemia.  To 
this extent only, the appeal is granted.



		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

